—Judgments, Supreme Court, New York County (George Roberts, J., at first plea; Michael Obús, J., at second plea and sentence), rendered October 28, 1998, convicting defendant of criminal possession of forgery devices and forgery in the second degree, respectively, and sentencing him to concurrent terms of 6 months incarceration and 5 years probation, conditioned upon payment of restitution in the total amount of $19,501.23, unanimously modified, on the law, to the extent of vacating the restitution order and remanding for a hearing on restitution, and otherwise affirmed.
Although defendant pleaded guilty and agreed to make restitution in the amount in question, he made no statement to support the amount of restitution ordered by the court and the record is otherwise devoid of any basis for the award (see, People v Consalvo, 89 NY2d 140, 145-146). There was no waiver of a *397restitution hearing, and defendant’s failure to request such a hearing does not bar review by this Court (People v Fuller, 57 NY2d 152, 156; People v West, 145 AD2d 980; compare, People v Ormsby, 242 AD2d 840, lv denied 91 NY2d 895). Concur— Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.